DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/04/2021 has been entered. Claims 1-9 have been amended and are hereby entered. Applicant’s amendments to the Abstract, Drawings, Specification, and Claims have overcome the previously set forth objections, and 35 U.S.C. 112 rejections, in the Non-Final Office Action dated 03/16/21. Claims 1-9 are currently pending and have been examined.
Allowable Subject Matter
Claims 1-9 are allowed.
EXAMINER’S AMENDMENT
	The application has been amended as follows:
	Dependent claim 6 line 2 reads: “treaded”, replace with - - threaded - -.
	Authorization for this examiners amendment was given during a phone call with Attorney Jeffry Nelson (Reg. No. 30481) on 08/12/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Reference US 3006443 A, US 20180266478 A1, WO 2005052386 A2, and US 6688617 B2 each disclose various aspects of the claimed invention but none alone or in combination teach the claimed invention. Further, applicants arguments and amendments overcome the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678